Per Curiam.

— “ From the imperfect statement of the testimony, contained in notes taken by the judge during the trial, which is the only statement of the evidence we have, it does not clearly appear how the sum over and above the amount of the two notes was made up, as there was evidence of other indebtedness under the common counts; nor does it appear that the set-oil’claimed was not allowed. There was also some evidence, that before the barn was finished, the defendant forbid the plaintiff coming on his place, and that might have been a reason for Ms not finishing the contract, and not taking his pay in boarding.”
Judgment affirmed, &c.